
	
		I
		111th CONGRESS
		1st Session
		H. R. 3640
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2009
			Mr. Childers (for
			 himself and Mr. Kratovil) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  expand the first-time homebuyers credit and to provide a loss deduction on the
		  sale of a principal residence.
	
	
		1.Homebuyer credit allowed for
			 any purchase of principal residence
			(a)In
			 generalSubsection (a) of section 36 of the Internal Revenue Code
			 of 1986 is amended by striking who is a first-time homebuyer of a
			 principal residence and inserting who purchases a principal
			 residence.
			(b)Application to
			 only 1 saleSubsection (b) of
			 section 36 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(3)Application to
				only 1 sale
						(A)In
				generalSubsection (a) shall not apply to more than 1 sale or
				exchange of a principal residence by the individual.
						(B)Special rule for
				joint returnsIn the case of
				a joint return with respect to the sale or exchange of a principal residence,
				if a credit was allowable under subsection (a) to a spouse for a prior sale or
				exchange of a principal residence, paragraph (1) shall be applied by reducing
				the $8,000 in subparagraph (A) thereof and the $4,000 in subparagraph (B)
				thereof by the credit so allowable (one-half of such credit in the case of a
				joint
				return).
						.
			(c)Conforming
			 amendments
				(1)Subsection (c) of
			 section 36 of such Code is amended by striking paragraph (1) (defining
			 first-time homebuyer) and by redesignating paragraphs (2), (3), (4), and (5) as
			 paragraphs (1), (2), (3), and (4), respectively.
				(2)The heading for
			 section 36 of such Code is amended by striking First-time.
				(3)The item in the table of sections for
			 subpart C of part IV of subchapter A of chapter 1 of such Code relating to
			 section 36 is amended to read as follows:
					
						
							Sec. Homebuyer
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after the date of the enactment of this Act.
			2.1-Year extension
			 of homebuyer credit
			(a)In
			 generalSubsection (h) of section 36 of the Internal Revenue Code
			 is amended by striking December 1, 2009 and inserting
			 December 1, 2010.
			(b)Extension of
			 waiver of recaptureSubparagraph (D) of section 36(f)(4) of such
			 Code is amended—
				(1)by striking
			 December 1, 2009 and inserting December 1, 2010,
			 and
				(2)in the heading by
			 striking for purchases
			 in 2009 and inserting certain purchases
			 .
				(c)Election To
			 treat purchase in prior yearSubsection (g) of such Code is
			 amended to read as follows:
				
					(g)Election To
				treat purchase in prior yearFor purposes of this section (other
				than subsections (c) and (f)(4)(D)), a taxpayer may elect to treat a purchase
				of a principal residence—
						(1)after December 31,
				2008, and before January 1, 2010, as made on December 31, 2008, and
						(2)after December 31,
				2009, and before December 1, 2010, as made on December 31,
				2009.
						.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Deduction for loss
			 from sale of principal residence
			(a)In
			 generalPart VII of subchapter B of chapter I of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Loss from sale
				of principal residence
						(a)Allowance of
				DeductionIn the case of an individual, there shall be allowed as
				a deduction for the taxable year any loss recognized on the sale or exchange of
				property during the taxable year if, during the 5-year period ending on the
				date of the sale or exchange, such property has been owned and used by the
				taxpayer as the taxpayer’s principal residence for periods aggregating 2 years
				or more.
						(b)Limitations
							(1)Aggregate
				limitationThe aggregate
				amount allowed as a deduction under subsection (a) for all taxable years shall
				not exceed $6,000 ($12,000 in the case of a joint return).
							(2)Annual
				limitation
								(A)In
				generalThe amount allowed to a taxpayer as a deduction under
				subsection (a) for a taxable year shall not exceed $2,000 ($4,000 in the case
				of a joint return).
								(B)CarryforwardIf the deduction allowable under subsection
				(a) for any taxable year exceeds the limitation imposed by subparagraph (A) for
				the taxable year, the excess shall be carried to each of the 2 succeeding
				taxable years and added to the deduction allowable under subsection (a) for
				such succeeding year.
								(3)Exclusion of
				loss allocated to nonqualified use
								(A)In
				generalSubsection (a) shall not apply to so much of the loss
				from the sale or exchange of property as is allocated to periods of
				nonqualified use.
								(B)AllocationFor
				purposes of subparagraph (A), loss shall be allocated to periods of
				nonqualified use based on the ratio which—
									(i)the aggregate periods of nonqualified use
				during the period such property was owned by the taxpayer, bears to
									(ii)the period such
				property was owned by the taxpayer.
									(C)Period of
				nonqualified use; Coordination with recognition of gain attributable to
				depreciationFor purposes of this paragraph, rules similar to the
				rules of subparagraphs (C) and (D) of section 121(b)(5) shall apply.
								(4)Application to
				only 1 sale
								(A)In
				generalSubsection (a) shall not apply to more than 1 sale or
				exchange of a principal residence by the taxpayer.
								(B)Special rule for
				joint returnsIn the case of a joint return with respect to the
				sale or exchange of a principal residence, if a deduction was allowable under
				subsection (a) to a spouse for a prior sale or exchange of a principal
				residence, paragraphs (1) and (2)(A) shall be applied by reducing the dollar
				amounts therein by the deduction so allowable (one-half of such deduction in
				the case of a joint return).
								(c)Applicable
				rulesFor purposes of this section, rules similar to the rules of
				subsection (d) of section 121 shall apply, except that paragraph (6) thereof
				shall be applied by substituting loss for
				gain.
						(d)Election To have
				section not applyThis
				section shall not apply to any sale or exchange with respect to which the
				taxpayer elects not to have this section apply.
						(e)TerminationThe
				section shall not apply to the sale or exchange of a principal residence after
				December 31,
				2010.
						.
			(b)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of
			 section 62 of such Code is amended by inserting before the last sentence the
			 following new paragraph:
				
					(22)Loss from sale
				of principal residenceThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentsThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section 224
			 and inserting the following:
				
					
						Sec. 224. Loss from sale of principal residence.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
